Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2022

                                     No. 04-20-00268-CR

                               Quinton Ramon WILLIAMSON,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice (Not Participating)
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

      On December 28, 2021, appellant filed a Motion for Rehearing and Motion for Rehearing
En Banc. After consideration, the motions are DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court